DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziglioli (US 20019/0287944, previously cited) in view of TANAKA et al. (US 2010/0244224, newly cited, hereinafter, Tanaka.)
In regard to claim 1, in figs. 1 and 4-5, Ziglioli discloses a method of manufacturing a semiconductor package, the method comprising:
mounting at least one semiconductor chip 104 (para [0010]) on top of (or on a surface thereof) a package substrate 102 (this element may function as a substrate, see also, para [0002]);
coating a molding material 123 (para [0016]) including fillers 124 including an electromagnetic material (para [0016]) on the package substrate to surround the chip,
moving the fillers in a certain direction in the molding material by applying an electric field or a magnetic field to the molding material (para [0029], for example, describes how to align the magnetics); and
forming a molding member by curing the molding material (Para [0017].)
Ziglioli does not expressly show the molding member covers the semiconductor chip as currently claimed, sides and surfaces of the chip. This is a common feature in a semiconductor package in order to provide full protection.
For instance, Tanaka, in fig. 8, discloses all of the claimed limitations including a package 1 including a semiconductor chip 4 (para [0030]) formed on a top surface of a substrate 3, a molding device includes magnetic powder 6 in the filler 7 (para [0030]). The molding compound covers all the sides of the chip in order to provide protection to the devices (para [0030].)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the molding compound as taught in order to take the advantage.
Regarding claim 8, Ziglioli further discloses wherein a shape of the fillers includes at least one of a sphere, fig. 4, for example.
Regarding claim 16, the combination further discloses wherein the mounting of the semiconductor chip including mounting the semiconductor chip on the package substrate using solder bumps 5 (see Tanaka’s fig. 8 and para [0023].)
Allowable Subject Matter
Claims 2-7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the steps of moving the fillers includes applying an electric field or a magnetic field such that the fillers are placed in a relatively high distribution in the molding material at a peripheral region of the semiconductor chip, the moving of the fillers, the electric field or the magnetic field is applied to the fillers such that the fillers are moved in a direction in which warpage of the package substrate is alleviated, and in the forming the molding member, coefficients of thermal expansion in different regions of the molding member vary according to a distribution of the fillers; and wherein the fillers each include a core and a coating layer that surrounds the core, the core includes a non-electromagnetic material, and the coating layer includes an electromagnetic material.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814